Citation Nr: 1039853	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  09-33 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUES

1.  Entitlement to an initial (compensable) rating for 
hemorrhoids.

2.  Entitlement to service connection for left knee disability.

3.  Entitlement to service connection for food allergy to eggs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel



INTRODUCTION

The Veteran had active service from July 1999 to October 2008.  
His awards and decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2009 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Ft. Harrison, 
Montana. 

Although the Veteran perfected an appeal with respect to the 
matter of service connection for left shoulder disability, 
service connection for that disorder was granted in an October 
2009 rating decision.  In consequence, that matter is no longer 
in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

On the VA Form 9 of August 2009, the Veteran requested a Board 
personal hearing before a traveling Veterans Law Judge.  At the 
time, he was living in Montana.  The requested hearing was 
scheduled for June 9, 2010, but the Veteran informed VA in May 
2009 that financial considerations prevented him from attending.  
He was rescheduled for a Board hearing to take place on June 8, 
2010, but he failed to report.  Two days later his representative 
requested that the Veteran be scheduled for a videoconference 
hearing before the Board instead of an in-person hearing.

The Veteran thereafter was scheduled for the requested 
videoconference Board hearing to take place at the Ft. Harrison 
RO in August 2010.  Shortly prior to the hearing, the Veteran's 
representative contacted VA to request a change in the date of 
the hearing due to a scheduling conflict that would otherwise 
leave the Veteran without a representative on the day of the 
hearing.  The undersigned has granted the request to reschedule 
the Board videoconference hearing.  The case consequently must be 
remanded to afford the Veteran the opportunity to appear for a 
Board videoconference personal hearing.

The Board notes that the Veteran has apparently moved from 
Montana.  He has not contacted VA since May 2010, and the 
representative does not have any current contact information for 
the Veteran.  The representative apparently contacted the 
Veteran's former employer and learned that the Veteran had moved 
to San Diego, California.  The RO contacted the Veteran's father, 
who confirmed that the Veteran had moved to California, although 
he was unsure whether this move was permanent, as the Veteran was 
then visiting with his brother in Nevada and had relatives in 
other parts of the country.  The father indicated that the 
Veteran was still using his Montana post office box to receive 
mail.  In late August 2010, the RO informed the Veteran of VA's 
attempts to learn his location and requested that he clarify 
whether he still desired a Board personal hearing. 

Given that the best indication from the record is that the 
Veteran currently lives in San Diego, on remand the claims files 
should be transferred to the San Diego RO to schedule the Veteran 
for a videoconference Board hearing.  

The Board advises the Veteran that it is his responsibility to 
keep VA advised of his whereabouts.  "There is no burden on the 
part of the VA to turn up heaven and earth to find him."  See 
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  If he fails to 
appear for the Board hearing scheduled in connection with this 
remand, or fails to inform VA in a timely manner of a more 
convenient site for the hearing, he does so at the peril of his 
right to such a hearing. 

Accordingly, the case is REMANDED for the following action:

1.  The claims files should be transferred 
to the RO in San Diego, California, for the 
purpose outlined in paragraph 2, below.  

2.  The RO in San Diego, California should 
schedule the Veteran for a Board 
videoconference hearing.  He should be 
notified of the date and time of the 
hearing.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran and his representative have the right 
to submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West,  12 Vet. 
App. 369 (1999).  


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

